           Case 1:18-cr-00027-DAD-BAM Document 62 Filed 09/10/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   HENRY Z. CARBAJAL III
     DAVID L. GAPPA
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for the
 7   United States of America

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-cr-00027 DAD-BAM
12                                Plaintiff,               MOTION TO RESET CHANGE OF
                                                           PLEA HEARING; FINDINGS AND
13   v.                                                    ORDER
14   APRIL MILLS,                                          Date: November 15, 2021
                                                           Time: 9:00 a.m.
15                                Defendant.               Judge: Hon. Dale A. Drozd
                                                           Courtroom No. 5
16

17          The United States of America, by and through its counsel of record, hereby moves as
18
     follows:
19
            By previous order, this matter was set for change of plea on September 13, 2021 at 9:00 a.m.
20
     The government now moves to continue and reset the matter for change of plea before the Court for
21
     November 15, 2021, at 9:00 a.m., and to exclude time between the date of this stipulation and
22

23 November 15, 2021 under 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

24          The parties conferred and agreed on a new date for the change of plea and the reasons for
25 continuing the change of plea date. However, the government has been unable to reach defense
26
     counsel to confirm agreement on a form of stipulation and proposed order. It is the government’s
27
     understanding that the request to continue the change of plea date and the requested exclusion of
28
                                                       1
29

30
           Case 1:18-cr-00027-DAD-BAM Document 62 Filed 09/10/21 Page 2 of 3


     time is unopposed. Moreover, the request to change the date of the hearing was first made by
 1
     defense counsel to the government.
 2

 3          Defense has informed the government that Mills recently had surgery and is still in the

 4 process of recovering. The parties are also finalizing plea documents for the Court’s consideration.

 5 Thus, the government requests that the current change of plea hearing be continued and reset to

 6
     November 15, 2021, at 9:00 a.m. This date has been cleared with defense counsel.
 7
            By previous Court order, time was excluded under the Speedy Trial Act, 18 U.S.C. § 3161, et
 8
     seq., through and including September 13, 2021. In an abundance of caution, the government also
 9

10 requests that time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., from the date

11 of this stipulation through and including November 15, 2021, to allow defendant to continue to

12 consult with counsel, and to prepare for and attend a change of plea hearing, and to allow for

13 defendant’s availability following surgery.

14
            Counsel for the government believes that failure to grant the above-requested
15
     continuance/time exclusion would deny defense the reasonable time necessary for effective
16
     preparation, taking into account the exercise of due diligence. Based on the above-stated findings,
17

18 the ends of justice served by continuing the case as requested outweigh the interest of the public and

19 the defendant in a trial within the original date prescribed by the Speedy Trial Act.
20          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
21
     within which trial must commence, the time period of the date of this motion to November 15, 2021,
22
     inclusive, should be deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A) and
23
     3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the
24
     government’s request on the basis of the Court's finding that the ends of justice served by taking
25
26 such action outweigh the best interest of the public and the defendant in a speedy trial.

27          Nothing in this motion and proposed order should preclude a finding that other provisions of
28
                                                       2
29

30
           Case 1:18-cr-00027-DAD-BAM Document 62 Filed 09/10/21 Page 3 of 3


     the Speedy Trial Act dictate that additional time periods are excludable from the period
 1
     within which a trial must commence.
 2

 3                                                         Respectfully submitted,

 4
     DATED: September 9, 2021
 5                                                         /s/ Henry Z. Carbajal III
                                                           HENRY Z. CARBAJAL III
 6                                                         Assistant United States Attorney

 7

 8                                                ORDER

 9          The change of plea hearing for defendant Mills is continued to November 15, 2021 at 9:00
10 a.m. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

11
     within which trial must commence, the time period of the date of this stipulation to November 15,
12
     2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A) and
13
     3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the
14

15 government’s request on the basis of the Court's finding that the ends of justice served by taking

16 such action outweigh the best interest of the public and the defendant in a speedy trial.

17
     IT IS SO ORDERED.
18

19      Dated:     September 9, 2021
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                       3
29

30
